FILED
                                  NOT FOR PUBLICATION                         DEC 21 2017

                                                                           MOLLY C. DWYER, CLERK
                           UNITED STATES COURT OF APPEALS                   U.S. COURT OF APPEALS



                                   FOR THE NINTH CIRCUIT


LARRY GIRALDES, Jr.,                                  No. 17-16144

                     Plaintiff - Appellant,
                                                      D.C. No. 2:14-cv-01780-CKD
  v.

SCOTT KERNAN,* Secretary of the
California Department of Corrections,                 MEMORANDUM**

                     Defendant - Appellee.


                         Appeal from the United States District Court
                              for the Eastern District of California
                      Carolyn K. Delaney, Magistrate Judge, Presiding***

                               Submitted December 18, 2017****

Before:              WALLACE, SILVERMAN, and BYBEE, Circuit Judges.


          *
            Scott Kernan has been substituted for his predecessor, Jeffrey A.
Beard, as Secretary of the California Department of Corrections and Rehabilitation
under Fed. R. App. P. 43(c)(2).
          **
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          ***
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636.
              ****
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      California state prisoner Larry Giraldes, Jr., appeals pro se from the district

court’s judgment dismissing as moot his claims challenging a California regulation

relating to certain prisoners’ family overnight visits. We have jurisdiction under

28 U.S.C. § 1291. We review de novo the question whether a case is moot. Native

Vill. of Noatak v. Blatchford, 38 F.3d 1505, 1509 (9th Cir. 1994). We affirm.

      The district court properly dismissed Giraldes’s action as moot because the

challenged policy is no longer being enforced due to a change in policy arising

from a statutory amendment. See id. at 1510 (“As a general rule, if a challenged

law is repealed or expires, the case becomes moot.”).

      The district court did not abuse its discretion by denying Giraldes’s motion

for reconsideration because Giraldes failed to demonstrate any grounds for such

relief. See Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255,

1262-63 (9th Cir. 1993) (setting forth standard of review and listing grounds

warranting reconsideration under Fed. R. Civ. P. 59(e) and 60(b)).

      We reject as without merit Giraldes’s contention concerning ineffective

assistance of counsel. See Nicholson v. Rushen, 767 F.2d 1426, 1427 (9th Cir.

1985) (“Generally, a plaintiff in a civil case has no right to effective assistance of

counsel.”).

      AFFIRMED.


                                            2                                    17-16144